Citation Nr: 1604954	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-001 13A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether the reduction of the disability rating from 30 percent to 20 percent effective November 1, 2008, for the service-connected right shoulder impingement syndrome, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 2000 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which reduced the disability rating from 30 percent to 20 percent effective November 1, 2008, for the service-connected right shoulder impingement syndrome.  The case is now properly before the RO in Sioux Falls, South Dakota, to reflect the Veteran's current residence.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a May 2010 videoconference hearing.  A copy of the transcript is associated with the claims folder.

This matter was previously remanded by the Board in July 2010 and September 2014 for further procedural development.  The matter is back before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO assigned an initial 30 percent disability evaluation for right shoulder impingement syndrome, effective August 1, 2005. 

2.  In an August 2008 rating decision, the RO reduced the Veteran's rating for right shoulder impingement syndrome to 20 percent, effective November 1, 2008. 

3.  At the time of the reduction, his 30 percent disability evaluation for right shoulder impingement syndrome had been in effect for less than five years.

4.  Improvement in the Veteran's right shoulder disability under the ordinary conditions of life has not been demonstrated. 


CONCLUSION OF LAW

The reduction from 30 percent to 20 percent for the right shoulder disability was not proper, and restoration of the 30 percent rating is warranted for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.3, 4.7, 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

As the rating reduction decision is fully favorable to the Veteran, discussion of VA's duties to provide notification and assistance is not necessary for this issue.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156; See also Tatum v. Shinseki, 24 Vet. App. 139  (2010); VAOPGCPREC 71-91 (November 7, 1991).

II. Legal Criteria

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014). Percentage ratings are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

The criteria governing rating reductions for certain service-connected disabilities are found in 38 C.F.R. § 3.344. The provisions of 3.344(a) and (b) apply to ratings that have been continued for five years or more. Here, the 30 percent rating had been in effect for less than five years at the time the reduction took place. Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.

For service-connected disabilities not covered by 38 C.F.R. § 3.344(a) and (b), reexamination disclosing improvement will warrant a rating reduction. 38 C.F.R. § 3.344(c). 

The Veteran's service-connected right shoulder disability is evaluated under Diagnostic Code 5201. 38 C.F.R. § 4.71a (2015). Pursuant to Diagnostic Code 5201, limitation of arm motion is rated as follows: at shoulder level (20 percent major or minor extremity); midway between side and shoulder level (30 percent for major extremity, 20 percent for minor extremity); and to 25 degrees from side (40 percent for major extremity, 30 percent for minor extremity). Id. 

Regarding Diagnostic Code 5201, the Federal Circuit recently issued a decision, in which they found that the plain language of section 4.71a confirms that a Veteran is only entitled to a single disability rating under Diagnostic Code 5201 for each arm that suffers from limited motion at the shoulder joint. The code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to limitation of motion of the arm. Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

Normal forward elevation, or flexion, is from 0 to 180 degrees. Normal shoulder abduction is also from 0 to 180 degrees. Normal external rotation and internal rotation are from 0 to 90 degrees. 38 C.F.R. § 4.71, Plate I.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999). Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

With regard to rating reduction matters, VA regulations provide that where the reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating action will be taken.  A Veteran will be notified of the proposed reduction and that he or she has 60 days in which to present evidence showing why the reduction should not be implemented and to request a hearing.  The reduction will be made effective the last day of the month during which the 60-day period expires.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(e). In this case, as the Board is granting restoration of the 30 percent rating for the right shoulder disability, a discussion of whether these procedural requirements were met is not necessary.

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  When a Veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

	Analysis

In this case, in a May 2006 rating decision, the RO granted service connection for right shoulder impingement syndrome, effective August 1, 2005, and assigned a 30 percent disability rating effective that same date.  Therefore, the greater protections set forth in 38 C.F.R. § 3.344 do not apply in this case because the 30 percent disability rating for the right shoulder disability was not in effect for five or more years at the time of the reduction in August 2008.  

In the January 2006 VA examination, the Veteran reported that his right shoulder did not bother him very much unless he was doing something that would make it pop.  He provided examples of such activities, such as internal rotation or lifting something with his shoulder extended. The Veteran indicated that he could usually lift things if his arms were held out in front of him. He indicated that he had normal range of motion, but needed to be careful with extension and internal and external
rotation of the shoulder.  The Veteran reported that when his shoulder did pop and become painful, it would hurt for about 7 to 10 days.  He indicated that normally, he tried to avoid this by limiting his activities.  For example, the Veteran noted that he no longer played softball, football, or volleyball.  He also indicated that he was very careful when he lifted things. He noted that he could lift weights, but he was careful to do this primarily with his arms out in front of him, and he was very mindful of the amount of weight that he lifted.  The Veteran reported that sometimes his shoulder was uncomfortable at night if he slept on it.  He denied any limitations in ordinary activities of daily living, working with things on a desk in front of him, or with standard chores.  He denied any difficulty with his activities as a calibration technician.  He indicated that he was currently going to school and working part time as a calibration technician and had not had any difficulty with these activities.  The Veteran reported that he did not use any kind of a sling or support for the shoulder now.  He denied taking any medication.  He also denied any surgery or injections.

Examination of the right shoulder showed no redness, warmth or swelling.  There was no tenderness to palpation.  Range of motion was normal with flexion and abduction of 180 degrees, extension and adduction of 45 degrees, and internal and external rotation of 90 degrees. The Veteran reported discomfort with internal and external rotation and with full extension.  Strength testing was normal in the biceps, triceps, deltoids, and the muscles of the rotator cuff.  The assessment was impingement syndrome of the right shoulder.  With regard to the Deluca questions, the examiner anticipated that when the Veteran's shoulder pain was at its worst, he would have a loss of flexion and abduction of 90 degrees and a loss of extension and abduction of 20 degrees each.

In the May 2006 rating decision, the RO explained that although range of motion testing was normal, it decided to grant an elevated evaluation of 30 percent based on the January 2006 examiner's estimated limitation of arm motion midway between side and shoulder level resulting from functional impairment due to pain during periods of flare-up, additional limitation in range of motion or joint function due to pain, fatigue, weakness, or lack of endurance.

The Veteran was re-examined for his right shoulder disability in May 2008.  In the May 2008 VA examination, the Veteran reported that his shoulder usually did not cause him any pain.  He noted weakness for extension, abduction and external rotation, and abduction and internal rotation.  The Veteran reported that his shoulder would pop about every two to three months when he made any sudden movements without thinking; he noted that he would have sudden pain with mild discomfort for the next two to three days.  He noted that he had given up basketball, baseball, and football, and was very careful with trying not to lift past the midline of the body.  The Veteran reported that the course of his right shoulder disability since onset had been intermittent with remissions.  The Veteran reported giving way, instability, pain, stiffness, weakness, and episodes of dislocation/subluxation several times a year.  The Veteran also reported mild flare-ups with subluxation.  

On examination, there was tenderness over the anterior cuff region.  There was no objective evidence of effusion, edema, redness, heat, inflammation, abnormal movement, instability, or guarding of movement.  Range of motion was normal, with discomfort on abduction, external rotation, and internal rotation.  Motor strength was normal.  Impingement and instability testing were negative.  In regards to the DeLuca requirements, the examiner found no additional functional limitations of the joint; including no additional loss of range of motion, during flare-ups, or secondary to repetitive use of the joint, painful motion, weakness, and excessive fatigability, lack of endurance or in coordination.  The examiner noted mild effects on exercise, moderate effects on recreation, and prohibiting effects on sports.

In a rating decision dated in August 2008, the RO reduced the service-connected right shoulder impingement syndrome to 20 percent, effective November 1, 2008.  The decision to reduce the Veteran's disability rating was based on the results of the May 2008 VA examination.  In particular the RO noted that in the January 2006 examination, the examiner noted additional limitation of motion due to pain; however, on the most recent May 2008 examination, with the exception of internal rotation, the Veteran had normal range of motion and pain on use.  

Post-reduction, the Veteran submitted private medical evidence dated in August 2008.  In the August 2008 evaluation, he reported discomfort and subjective instability in his right shoulder with abduction and external rotation. He reported pain with abduction of his right arm, less with forward elevation.  He also noted pain with adduction and internal rotation of the forearm.  He described his pain as superiorly and anteriorly located.  The Veteran reported that his resting pain was minimal, but he had mild activity-related discomfort in his shoulder.  He indicated that the pain had been persistent and unchanged in character from the time of his initial injury.

Examination of the right shoulder revealed abduction and forward elevation to 160 degrees. Passive external rotation was to 75 degrees.  He had active internal rotation to the lower thoracic region.  At 90 degrees of abduction, the Veteran had external rotation from a forward position to 80 degrees.  He had a positive apprehension sign. At 30 degrees of abduction, the Veteran had increased forward translation relative to the contralateral side with slight, subluxation. At 60 degrees of abduction, anterior subluxation was somewhat greater, being relatively more than the contralateral side.  The Veteran had a positive Hawkins impingement.  His Neer
impingement sign was positive for pain both anteriorly and superiorly.  The Veteran
has a negative sulcus sign.  The Veteran had good strength in the supraspinatus muscle, as well as with resisted internal and external rotation of the right shoulder. His sensation is grossly intact throughout both upper extremities, and both upper extremities are warm and well-perfused.  The impression was right shoulder instability and impingement.

In a submission dated in August 2008, the Veteran reported that his right shoulder had not improved since his initial evaluation.  He asserted that his range of motion was not normal with respect to his internal rotation, and he noted instability and additional limitation of motion during flare-ups and repetitive use.  The Veteran indicated that his shoulder was sore after repetitive use, and repetitive use caused pain in certain areas.  He explained that this caused him to further limit how he used his shoulder after becoming sore. He noted further that when subluxation occurred, he had severe pain and soreness in the right shoulder for three to seven days.

The Veteran was afforded a VA examination in May 2009.  The Veteran reported continued difficulty with his shoulder, with feelings of instability with abduction and external rotation and also reaching behind his back to tuck in a shirt.  The Veteran noted pain in his shoulder two to three times a week.  He described a mild dull aching pain with a somewhat heat-like sensation in the night when he had been sleeping on it, and sharp pain deep in the shoulder if he had a subluxation event.  His current symptoms were pain, stiffness, weakness in areas of pain, and feelings of subluxation.  He denied dislocation, swelling, and locking.  The Veteran reported flares after subluxation about every three to four months lasting for a few days, during which time he was slightly more limited than normal.  The Veteran indicated he was working full time.

On examination, there was no objective evidence of instability.  There was objective evidence of tenderness.  Abduction was to 160 degrees, forward flexion was to 160 degrees, external rotation was normal, and internal rotation was to 70 degrees.  Muscle strength was normal.  The Veteran had a positive Hawkin's and Neer's.  The Veteran had a positive apprehension test, although the examiner indicated that he did not detect true instability.  With respect to DeLuca, the examiner indicated that there was no additional functional limitations.  X-ray imaging revealed a normal right shoulder.  The diagnosis was impingement syndrome with instability.  The examiner described the Veteran's functional impairments to include pain; avoiding external rotation and abduction; avoiding
rapid motion; and limited lifting to in front of body, extremes of internal rotation,
and extension or abduction and external rotation.

In the Videoconference hearing dated in May 2010, the Veteran testified that he had experienced ongoing pain in his right shoulder at different times depending on his activity level.  He testified that this contributed to his loss of function.  With respect to his range of motion, the Veteran explained that just because he could put his arm in a certain position, that did not mean he could use it in that position.  He described very limited strength and instability in certain parts of range of motion.  The Veteran testified that he was limited in his activities of daily living, to include his ability to participate in sports.

Pursuant to a Board remand dated in July 2010, the Veteran was afforded another VA examination in August 2010. The Veteran contended that he had limited use and more symptoms in his shoulder area when his arm was in an externally rotated position with anterior force applied.  The Veteran indicated that he was not disputing that the range of motion was not correctly documented on his last exam. Instead, he indicated his chief complaint was instability and pain.  He noted that his pain varied in location from the top of the shoulder to more of a posterior location.  He reported a popping sensation with certain range of motion, mainly in external rotation.  He denied any deformity, stiffness, effusion, swelling, heat, or redness. The Veteran denied receiving any care for his shoulder or evaluation since May of 2009. He described precipitating factors as mainly specific motion, such as external rotation or when he was fully forward flexed or abducted with more of a posterior motion.  He denied any alleviating factors.  He also denied use of any kind of assistance device.

On examination, there was no focalized tenderness of the acromioclavicular joint.
The Veteran had normal muscle strength and deep tendon reflexes.  The Veteran had a very slight amount of crepitus and a popping sensation at extreme motions of external rotation, and a slight popping sensation going through internal rotation that was located in the posterior aspect of the shoulder.  Forward flexion was to 170 degrees; shoulder abduction was to 170; external rotation was to 85 degrees; and internal rotation was to 75 degrees.  After three repetitive motions, there was no further loss of motion or objective signs of pain. The Veteran complained of pain at the terminal end of external rotation, especially with force applied.  The examiner noted no detectable instability, but the Veteran had a positive apprehension test. The examiner indicated that additional functional impairment due to pain, repetitive use, fatigue, weakness, lack of endurance or incoordination could not be specified as degrees of lost motion without resorting to mere speculation.  The impression was a
previous history of right shoulder impingement with current symptoms of instability.

In an addendum opinion provided in September 2010 following review of the Veteran's claims file, the August 2010 examiner noted that various practitioners had noted the possibility of instability of the right shoulder, while others had not noted any instability.  The examiner provided that on examination, the Veteran had a positive apprehension test, which indicated some degree of instability.  The examiner noted that the Veteran would need a diagnostic arthroscopy to figure out the correct diagnosis.

Pursuant to a Board remand dated in September 2014, the Veteran was afforded another VA examination in February 2015.  The examiner noted a diagnosis of right shoulder impingement syndrome.  The examiner noted that the Veteran also had subjective instability, although there was no objective evidence to confirm instability on the most recent MRI.  The examiner noted that Veteran had not received treatment for his right shoulder disability since 2008, and was working full time. The Veteran reported that since the initial injury in service, he had felt intermittent episodes of popping in the right shoulder; he noted it did not ever come out completely but felt loose.  He described daily discomfort depending on his activity level, and denied pain at rest.  He noted that he had pain predominantly with abduction and external rotation of the shoulder.  The Veteran reported flare-ups, which made the shoulder sore for a few hours or days.  The Veteran indicated that it was difficult to do things during these flare-ups.  The Veteran described functional loss as difficulty lifting things; problems reaching overhead and backwards; and soreness after activity.

On examination, flexion and abduction were normal.  External rotation was to 80 degrees and internal rotation was to 70 degrees.  The examiner noted that pain was noted on range of motion, but it did not cause any additional functional loss.  The Veteran was able to perform repetitive use testing without any additional functional loss.  The examiner found that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The Veteran reported mild to moderate daily flare-ups lasting two hours on average.  The examiner found that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups.  Muscle strength was normal, and the Veteran did not have atrophy.  The examiner noted anterior shoulder pain at internal rotation of 70 degrees.

In a medical opinion, the February 2015 examiner noted diagnoses of right shoulder impingement syndrome and anterior instability.  The examiner indicated that although these were two separate conditions, both diagnoses were related to the right shoulder injury in service.  The examiner noted that on examination, the Veteran's discomfort was mild, and his range of motion was mildly reduced. However, she noted that the Vetrean had good muscle tone and bulk and normal strength.

In a brief dated in December 2015, the Veteran's representative argued that the reduction was not warranted, as the Veteran's service-connected right shoulder disability had not improved.  The representative argued that the Veteran's right shoulder disability warranted the previous rating assigned (30 percent).

The issue here is whether an improvement in the Veteran's right shoulder disability occurred after November 2008.  The Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282 (1992).  In addition, it must be determined that an improvement in a disability has actually occurred; and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993). The Board must consider the entire medical history and apply the preponderance of the evidence standard in its determination. Schafrath, supra; Brown, supra. 

In this case, based on the history of the Veteran's right shoulder disability, the clinical findings, and the Veteran's reported symptoms and functional impairment, the Board finds that the Veteran's disability rating should not have been reduced.  The purpose behind 38 C.F.R. § 3.344 is to ensure there is actual improvement in a disability before reduction.  

After reviewing the evidence of record, the Board finds that there is competent and credible evidence that the Veteran's right shoulder disability had not improved at the time of the August 2008 rating action.  The Board is mindful that, in reducing the disability rating from 30 percent to 20 percent, the RO considered the results of the Veteran's May 2008 VA examination, which tended to show that the Veteran's service-connected right shoulder disability did not meet the criteria for a 30 percent disability rating.  Crucially, however, the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  After considering the Veteran's entire medical history, a preponderance of the evidence does not show a material improvement in the service connected right shoulder disability.

As noted above, applicable regulations require an improvement in daily function and that such an improvement be demonstrated by a preponderance of the evidence.  See Brown, 5 Vet. App. at 421; 38 C.F.R. §§ 4.2, 4.10.  In this regard, at the time of the rating reduction in November 2008, the evidence showed that the Veteran continued to complain of right shoulder pain, stiffness, weakness, popping, giving way, and instability.  Significantly, although range of motion remained normal and the examiner found no additional functional limitation due to pain during periods of flare-up, such measurements are not necessarily indicative of improvement under ordinary conditions of life and work.  In this regard, the Veteran continued to report pain and discomfort on range of motion and limitation of motion during flare-ups and repetitive use.  Moreover, post-reduction, the Veteran consistently reported instability and additional limitation of motion during flare-ups and repeated use.  The Board also observes that the Veteran has not reported any noticeable improvement in function since November 2008; the Veteran's descriptions of his functional limitations on his activities of daily living due to his right shoulder disability have remained the same.  In particular, in the May 2008 examination, the Veteran continued to report that he had given up sports, and was very careful with trying not to lift past the midline of the body.  Therefore, the fact remains that an improvement in overall right shoulder function did not occur. 

Although objective range of motion testing in January 2006 showed that the Veteran met the criteria for a 20 percent evaluation, the RO granted an elevated evaluation of 30 percent for additional disability due to restriction of activity and functional impairment due to pain during periods of flare-up, additional limitation in range of motion or joint function due to pain, fatigue, weakness, or lack of endurance.  Regardless of how the RO arrived at this determination, once a disability rating is assigned, the burden falls on VA to justify a reduction by showing an actual improvement in the condition.  In this case, when considering the May 2008 VA examination findings in conjunction with the previous examination findings, despite slight variations, the Veteran's overall disability picture remains essentially unchanged.  As VA has failed to meet its burden to demonstrate actual improvement of the Veteran's right shoulder disability resulting in an improvement in his ability to function under the ordinary conditions of life and work, the restoration of a 30 percent rating is warranted.


ORDER

The 30 percent disability rating for the service-connected right shoulder disability is restored, effective November 1, 2008, subject to the statutes and regulations governing the payment of monetary benefits.

.


____________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


